DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 5/3/2021.

The application has been amended as follows: 
In the claims:
Claim 1, line 9 "said portion of the ball," has been changed to:
--said portion of the ball; and 
at least one spring holder seated on the at least one ball seat,
wherein the at least one spring holder includes one or more cavities accommodating
one or more springs and is configured to exert force on the at least one ball seat to keep the ball
in position within the main body, and--.

Claim 11, line 4-5 "respectively; and a pair of spring holders" has been changed to --respectively, and 
wherein the at least one spring holder comprises a pair of spring holders--.

Claim 14, line 11 "portion of the ball," has been changed to 
--portion of the ball; and
at least one spring holder seated on the at least one ball seat,
wherein the at least one spring holder includes one or more cavities accommodating

in position within the main body, and--.

Claim 17, line 13 "of the ball, and" has been changed to --of the ball; and
at least one spring holder seated on the at least one ball seat, 
wherein the at least one spring holder includes one or more cavities accommodating
one or more springs and is configured to exert force on the at least one ball seat to keep the ball
in position within the main body, and--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bialkowski US4262688 teaches a ball valve 20 with a wiper ring 40 and separate seat 44. Spring 84 acts on the wiper ring 46 to push the ring towards the sealing surface 20a of the ball valve. Bialkowski does not teach at least one spring holder seated on the ball seat that includes a cavity to accommodate a spring and is configured to exert force on the ball seat to keep the ball seat in position in the main body. Modification would not be obvious as the ball seat 44 of Bialkowski is shown threadably attached to 74, which clearly cannot permit spring 84 to bias the seat, and wherein the shoulder of the ball seat is wedged between ring 42 and the shoulder of 12, thus preventing further axial movement, and thus also preventing the ball seat from being biased.
LaCroix US9618126 teaches a ball valve 100 with wiper 7 and seat 5. LaCroix does not teach at least one spring holder seated on the ball seat that includes a cavity to accommodate a spring and is configured to exert force on the ball seat to keep the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        5/4/2021